Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 10/6/2020, Applicant, on 12/18/2020, amended 1, 8, 15.

The Informational Disclosure Statements (IDS) filed on 12/18/2020, 1/21/2021 are acknowledged and considered by the Examiner. 

Claims 1, 3-8, 10-15, and 17-20 are now pending in this application and have been rejected below. 


Response to Amendment
Applicant's amendments to claims 1, 8, 15 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to claims 1, 8, 15 are not sufficient to overcome the prior art rejections set forth in the previous action.








Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…the matching process of a cargo shipping system is a challenging and technical issue. To solve the issue, the present solution "improve[s] the efficiency of the cargo shipping system" by using an "optimized selection process." Para. [0013]. The Application describes "a cargo shipping system [that] can include one or more cargo tracking devices," "[e]ach of the cargo tracking devices can be installed on a respective CTU," and "the cargo tracking device can obtain information of the load status, the door status, and the location status of the CTU and send obtained information to a cargo processing server." Using the techniques recited in claim 1, the described solution can use the information transmitted from the cargo tracking device to optimize the selection process and improve the efficiency of the cargo shipping system...claim 1 recites multiple hardware devices (including a server and a cargo tracking device coupled with a CTU, and a sensor included in the cargo tracking device) and interactions between these hardware devices, and is not merely an idea of human activities that can be performed solely in a human mind... Applicant submits that the claims, when considered under the new Guidance, recite eligible subject matter. Among the various examples provided in the Guidance of how the combination of elements recited in the claim has been integrated into a practical application...the claimed elements "reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field," "use[] a judicial exception with [or in conjunction with] a particular machine or manufacture that is integral to the claim," combine the system to "effect[] a transformation or reduction of a particular article to a different state or thing," and "apply[] or use[] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment...the current claims improve the efficiency of the selection process in a cargo shipping system...”. The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
…receiving, by a …, a cargo transportation unit (CTU) status notification from a …, wherein the CTU status notification indicates a load status of the CTU and the CTU status notification indicates that a door of the CTU is closed, the … that automatically detects, without user interaction, that the door of the CTU is closed, and the CTU status notification is generated by the …in response to the … detecting that the door of the CTU is closed; in response to the CTU status notification indicating that the door of the CTU is closed, determining, by the …, that the CTU is ready for shipment; receiving, by the …, availability information associated with each of a plurality of drivers; selecting, by the … and based on the CTU status notification and the availability information, a driver for the CTU from the plurality of drivers; sending a delivery request to the selected driver…receiving, at the ..., a plurality of additional CTU status notifications from the ..., wherein a frequency of receiving the additional CTU status notifications is determined based on a current speed of the CTU, under the broadest reasonable interpretation, may be interpreted to include a human, receiving, by a …, a cargo transportation unit (CTU) status notification from a …, wherein the CTU status notification indicates a load status of the CTU and the CTU status notification indicates that a door of the CTU is closed, the … that automatically detects, without user interaction, that the door of the CTU is closed, and the CTU status notification is generated by the …in response to the … detecting that the door of the CTU is closed;  receiving, by the …, availability information associated with each of a plurality of drivers;  and sending a delivery request to the selected driver…receiving, at the ..., a plurality of additional CTU status notifications from the ..., wherein a frequency of receiving the additional CTU status notifications is determined based on a current speed of the CTU, a human using their mind to, in response to the CTU status notification indicating that the door of the CTU is closed, determining, by the …, that the CTU is ready for shipment; selecting, by the … and based on the CTU status notification and the availability information, a driver for the CTU from the plurality of drivers … ; therefore, the claims are directed to a mental process. 

Further, because selecting…based on the CTU status notification and the availability information, a driver for the CTU from the plurality of drivers…sending a delivery request to the selected driver, under the broadest reasonable interpretation, may be managing relationships between drivers, therefore it is managing personal behavior or relationships or interactions between people. Further, improving an efficiency of a cargo shipping system, is fundamental economic principles, commercial interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 8, 15: computer-implemented, system, server, cargo tracking device installed on a CTU, cargo tracking device comprises a sensor, cargo tracking device, sensor, electronic device, comprising: a memory; and at least one hardware processor communicatively coupled with the memory, non-transitory computer-readable medium
Claim 7 and 14: automated driving system

and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Regarding the element, cargo transportation unit (CTU), door of the CTU, while these elements is/are part of and directed to the abstract idea because this merely describes the information analyzed in the abstract idea, these elements also simply generally link the abstract idea to a field of use

receiving…., generated…, sending, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering – receiving… and data output – sending….generated…,

The limitations are directed to abstract idea as described above with respect to the first prong of Step 2A, i.e. mental process(i.e. human observing shipping container status), organizing human activities(i.e. matching human drivers to shipping containers), generally linked to a technical environment, i.e. computer sensors, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Thus, the claims are not a technical solution to a technical problem and do not integrate the recited abstract idea into a practical application.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 


Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 

Further, "improve[s] the efficiency of the cargo shipping system" by using an "optimized selection process." is a business problem directed to organizing human activity, mental process, as established in 2019 PEG Step 2A Prong 1, above. This problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers. 

reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field," "use[] a judicial exception with [or in conjunction with] a particular machine or manufacture that is integral to the claim," combine the system to "effect[] a transformation or reduction of a particular article to a different state or thing," and "apply[] or use[] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception"…









Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.  

Applicant submits, “…Claim 1, as amended, recites the following, among other things: receiving, at the server, a plurality of additional CTU status notifications from the cargo tracking device, wherein a frequency of receiving the additional CTU status notifications is determined based on a current speed of the CTU. In particular, the server receives a plurality of additional CTU status notifications from the cargo tracking device that is installed on a CTU. How often these additional CTU status notifications are received depends on the current speed of the CTU. For the teaching of receiving the CTU status notification from a cargo tracking device installed on a CTU, the Office Action offers Harring. Office Action, p. 20. However, the Office Action fails to cite any passages in Harring that teach or suggest that how often the additional CTU status notifications are received from the cargo tracking device is dependent upon the current speed of the CTU....”. The Examiner respectfully disagrees.

Under the broadest reasonably interpretation of the claim, Harring teaches:
receiving, at the server, a plurality of additional CTU status notifications from the cargo tracking device, wherein a frequency of receiving the additional CTU status notifications is determined based on a current speed of the CTU (in at least [0043] The alert monitoring engine evaluates the individual tracking device reports based on the programmatic rules and the user data, and determines if the reports fall inside or outside defined operational parameters. Based on this decision, an alert may be generated, and this alert will fall into one of the three alert types (system, medium, or high). [0047] The idling alert is cleared when the application server receives a message from the device indicating a speed greater than 5 MPH (for example), that the tractor/trailer has moved [0048] An overspeed alert is generated based on the device installed in the tractor/trailer reporting an overspeed event, which is defined as the tractor/trailer traveling above a predefined speed threshold for a predetermined period of time. The overspeed alert is cleared if any of the devices installed in the tractor/trailer send a report indicating that the speed is below the predefined speed threshold, or the alert is automatically cleared if no clearing report is received after 20 minutes. It is noted that the speed threshold and the length of time above the speed threshold for triggering the overspeed alert are user-definable.)










Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims (1 and similarly 8 and 15) recite,
“A … method for improving an efficiency of a cargo shipping system, comprising: 
receiving, by a …, a cargo transportation unit (CTU) status notification from a …, wherein the CTU status notification indicates a load status of the CTU and the CTU status notification indicates that a door of the CTU is closed, the … that automatically detects, without user interaction, that the door of the CTU is closed, and the CTU status notification is generated by the …in response to the … detecting that the door of the CTU is closed; 
in response to the CTU status notification indicating that the door of the CTU is closed, determining, by the …, that the CTU is ready for shipment; 
receiving, by the …, availability information associated with each of a plurality of drivers; 
selecting, by the … and based on the CTU status notification and the availability information, a driver for the CTU from the plurality of drivers; 
sending a delivery request to the selected driver; and 
receiving, at the ..., a plurality of additional CTU status notifications from the ..., wherein a frequency of receiving the additional CTU status notifications is determined based on a current speed of the CTU.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …receiving, by a …, a cargo transportation unit (CTU) status notification from a …, wherein the CTU status notification indicates a load status of the CTU and the CTU status notification indicates that a door of the CTU is closed, the … that automatically detects, without user interaction, that the door of the CTU is closed, and the CTU status notification is generated by the …in response to the … detecting that the door of the CTU is closed; in response to the CTU status notification indicating that the door of the CTU is closed, determining, by the …, that the CTU is ready for shipment; receiving, by the …, availability information associated with each of a plurality of drivers; selecting, by the … and based on the CTU status notification and the availability information, a driver for the CTU from the plurality of drivers; sending a delivery request to the selected driver…receiving, at the ..., a plurality of additional CTU status notifications from the ..., wherein a frequency of receiving the additional CTU status notifications is determined based on a current speed of the CTU, under the broadest reasonable interpretation, may be interpreted to include a human, receiving, by a …, a cargo transportation unit (CTU) status notification from a …, wherein the CTU status notification indicates a load status of the CTU and the CTU status notification indicates that a door of the CTU is closed, the … that automatically detects, without user interaction, that the door of the CTU is closed, and the CTU status notification is generated by the …in response to the … detecting that the door of the CTU is closed;  receiving, by the …, availability information associated with each of a plurality of drivers;  and sending a delivery request to the selected driver…receiving, at the ..., a plurality of additional CTU status notifications from the ..., wherein a frequency of receiving the additional CTU status notifications is determined based on a current speed of the CTU, a human using their mind to, in response to the CTU status notification indicating that the door of the CTU is closed, determining, by the …, that the CTU is ready for shipment; selecting, by the … and based on the CTU status notification and the availability information, a driver for the CTU from the plurality of drivers … ; therefore, the claims are directed to a mental process. 

Further, because selecting…based on the CTU status notification and the availability information, a driver for the CTU from the plurality of drivers…sending a delivery request to the selected driver, under the broadest reasonable interpretation, may be managing relationships between drivers, therefore it is managing personal behavior or relationships or interactions between people. Further, improving an efficiency of a cargo shipping system, is fundamental economic principles, commercial interactions. Thus, the claims are directed to certain methods of organizing human activity. 

a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 8, 15: computer-implemented, system, server, cargo tracking device installed on a CTU, cargo tracking device comprises a sensor, cargo tracking device, sensor, electronic device, comprising: a memory; and at least one hardware processor communicatively coupled with the memory, non-transitory computer-readable medium
Claim 7 and 14: automated driving system

and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Regarding the element, cargo transportation unit (CTU), door of the CTU, while these elements is/are part of and directed to the abstract idea because this merely describes the information analyzed in the abstract idea, these elements also simply generally link the abstract idea to a field of use

Additionally, with respect to the receiving…., generated…, sending, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are receiving… and data output – sending….generated…,


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the Applicant’s own disclosure [0015]-[0020] CTU 102 can be a trailer with one or more front axles, one or more rear axles, or any combinations thereof…The cargo tracking device 104 represents an application, software, software modules, hardware, or any combinations thereof that can be configured to provide status notifications of the CTU 102… [0030] Turning to a general description, a mobile device, e.g., the driver client device 114, the shunt client device 122, or the cargo client device 132, may include, without limitation, any of the following: computing device, mobile electronic device, user device, mobile station, subscriber station, portable electronic device, mobile communications device, wireless modem, wireless terminal, television, printer or other peripheral, vehicle, or any other electronic device capable of sending and receiving data. Examples of a mobile device may include, without limitation, a cellular phone, personal data assistant (PDA), smart phone, laptop, tablet, personal computer (PC), pager, portable computer, portable gaming device, wearable electronic device, health/medical/fitness device, camera, or other mobile communications devices having components for communicating voice or data via a wireless communication network, and also [0113]-[0128], [0100] Those of ordinary skill in the art will appreciate the fact that the described components can be connected, combined, and/or used in alternative ways consistent with this disclosure.  [0129] can also be implemented in multiple implementations separately or in any suitable sub-combination. Moreover, although features may be described above as acting in certain combinations and even initially claimed as such, one or more features from a claimed combination can, in some cases, be excised from the combination, and the claimed combination may be directed to a sub-combination or variation of a sub-combination. [0130] depicted in the drawings or claims in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed (some operations may be considered optional), to achieve desirable results. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Regarding the element, cargo transportation unit (CTU), door of the CTU, analyzed under step 2B are not significantly more, as per disclosure in the prior art references, in at least Yu US20150006005A1 [0195] This may be accomplished in any suitable manner, such as closing the cargo compartment door and pressing a button indicating that the item has been loaded, Berger US20090322510A1 [0009] Specifically, in 1959, U.S. ports were loading and unloading 0.627 tons per man-hour. By 1976, with container shipping well established [0056] The CSD program is aimed at minimizing the time/effort needed to accurately determine the history of the openings and closures of a container's door after the container is at a terminal location. The CSD program is based on RFID technology and closely resembles a system known as CommerceGuard and provided by General Electric, Jones US20030195696A1 [0073] a vehicle door sensor and a location device (e.g., GPS) which may be compared for knowing if the driver has started to the next stop. A cross reference of these sensors and switches can make a determination between the vehicle making a delivery stop and stopping at a road sign or red light or rest area. By comparing the location device outputs and determining when the vehicle is stopped, with the delivery door sensor, a determination of a stop can be assured. Other calculations can be utilized on single sensors such as to count the number of times the delivery door opens and closes, or as a package is scanned as it enters or leaves a vehicle [0104] discloses the VCU 12 determines, continuously or periodically, the location of the delivery vehicle 19 by the GPS 25 and sends the BSCU 14 (FIG. 1) the location information in view of the planned route or stop sequence data (derived from initialization of the packages on the vehicle and/or mapping technologies, Arunapuram US20120158608A1 [0003] discloses monitor and manage the deployment, location, and routes of their shipments, Harris US20150278759A1 [0022] discloses specify items, time and place for delivery, monitor the status/location of items in-transit, and “handing off” pickup and delivery for the user. Furthermore, the user may also track a series of TRs, such as components used for trucking (e.g., short haul, long haul, ship transportation, etc.) and components used for transport (e.g., trucks, containers, trailers, semi-trailers, tankers, containers on a truck, vessel, plane, etc.). As such, do not amount to significantly more than the above-identified judicial exceptions (the abstract idea) in Claim 1, 8 and 15.

Regarding the element, “an automated driving system”, analyzed under step 2B, these elements simply generally link the abstract idea to a field of use/technical environment, as per disclosure in the prior art references, in at least Yu US20150006005A1 [0004] autonomous unmanned road vehicles and how they can be used to make deliveries. In one embodiment, our invention is a method of transporting tangible goods. The method comprises loading multiple packages onto a transport vehicle at a regional distribution facility Skaaksrud US20150349917A1 [1278] Examples of such an autonomous vehicle may be implemented as a pilotless, driverless, or unmanned means of transportation, such as a drone, automobile, truck, bus, tractor, aerial vehicle, railway vehicle, or marine vehicle. The vehicle 6700 may be implemented in a variety of sizes that may depend upon, for example, the types of packages to be transported, the environment in which the vehicle 6700 will be running (e.g., inside, outdoors), the accuracy required in movement (e.g., width for operations, turn around spacing, etc.), and the anticipated payload and articulating loading and unloading mechanisms (e.g., robotic arms, cranes, drop-down conveyor belts to help load and unload packages, etc.). As such, do not amount to significantly more than the above-identified judicial exceptions (the abstract idea) in Claim 1, 8 and 15.

Dependent Claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130342343A1 to Harring et al. (hereinafter referred to as “Harring”) in view of US Patent Publication to US20150006005A1 to Yu et al. (hereinafter referred to as “Yu”).

As per Claim 1, Harring teaches: (Currently Amended) A computer-implemented method for improving an efficiency of a cargo shipping system, comprising: 
receiving, by a server, a cargo transportation unit (CTU) status notification from a cargo tracking device installed on a CTU, wherein the CTU status notification indicates a load status of the CTU and the CTU status notification indicates that a door of the CTU is closed, the cargo tracking device comprises a sensor that automatically detects, without user interaction, that the door of the CTU is closed, and the CTU status notification is generated by the cargo tracking device in response to the sensor detecting that the door of the CTU is closed; (in at least [0023] FIG. 1 is a diagram of an exemplary server arrangement implementing a cargo tracking and monitoring system 100. A user interacts with the system 100 using a client device 102 to communicate with an internal network 104 via a communications network 106, for example, the Internet. Cargo containers 108 a, 108 b, 108 c provide data (via wired or wireless monitoring devices or tracking devices located on or in the container, not shown in FIG. 1) to a tracking device gateway server 110, which in turn communicates the data to a tracking device gateway server 112 in the internal network 104. Alternatively, the cargo containers 108 a, 108 b, 108 c may provide data directly to the tracking device gateway server 112. Dashed lines are used in FIG. 1 to indicate that the cargo containers 108 a, 108 b, 108 c may provide data to tracking device gateway server 110, tracking device gateway server 112 [0040] An alert may also be determined based on system data and user data validity, without a tracking device report being required. Examples of user data validity alerts include, but are not limited to, the following: the user enters a pickup time that is earlier than the delivery time; the user enters a shipment temperature range where the maximum temperature is below the minimum temperature; missing data errors, such as entering a pickup location and a delivery location, but there is no approved route between the two locations [0044] alert monitoring rules include, but are not limited to: idling, overspeed, communication loss, door monitoring sensor, temperature, door open, GPS failure, dangerous stop, loss of power, off route, velocity with ignition off, cell loss/cell lock, and GPS validation [0058] This door open alert is cleared when a message is received from the device indicating the door is closed.)
in response to the CTU status notification indicating that the door of the CTU is closed, determining, by the server, that the CTU is ready for shipment; (in at least [0058] A door open inside geozone priority shipment alert is used to indicate a trailer associated with a high priority shipment has opened its doors while in a geozone…This door open alert is cleared when a message is received from the device indicating the door is closed [0081] The application server monitors the location reports from the individual tracking devices assigned to the cargo container that is assigned to the shipment. The data is associated with the customer's shipment when the assigned cargo container enters the boundaries defined by the pickup geozone, within a predetermined period of time before the scheduled pickup time. All subsequent device data and alerts are associated with the customer's shipment, until either the shipment profile is closed in the dispatch application, or the cargo container reports a location from inside the geographic boundary associated with the shipment's delivery geozone. [0082] FIG. 5 is a flowchart of a method 500 for associating a device report with a shipment. A device report is received (step 502) and a determination is made whether the associated shipment is active (step 504). If the associated shipment is active, then a determination is made whether the coordinates of the cargo container indicate that the cargo container is within the delivery geozone (step 506). If the cargo container is within the delivery geozone, then the shipment is deactivated (step 508), the deactivation message is associated with the shipment (step 510), and the method waits for the next device report (step 502). If the cargo container is not within the delivery geozone (step 506), then this indication is associated with the shipment (step 510) and the method waits for the next device report (step 502).
receiving, by the server, … information associated with each of a plurality of drivers; (in at least [0072] Driver data is entered into the dispatch system and includes, but is not limited to: driver identification number, driver name, and employment status.)
…, by the server and based on the CTU status notification and the … information, a driver for the CTU  from the plurality of drivers; (in at least [0071] The shipment data includes, but is not limited to: shipment priority, pickup geozone, delivery geozone, temperature parameters of cargo, pickup time, delivery time, assigned driver, assigned tractor, and assigned trailer.)
sending a delivery request … driver; and  (in at least [0087] FIG. 6 are based on the cargo container being a tractor/trailer, and include, but is not limited to: shipment ID as generated by the dispatch server; trailer ID assigned in the dispatch server; tractor ID assigned in the dispatch server; the temperature range assigned to the cargo in the dispatch server…the pickup time when tractor/trailer will arrive at the pickup location (shown as “pickup at” in FIG. 6); delivery time when cargo will arrive at delivery location (shown as “deliver at” in FIG. 6); the time the shipment was entered into the dispatch server (shown as “received at” in FIG. 6); the name assigned to geozone associated with customer pickup location (shown as “from” in FIG. 6); the name assigned to geozone associated with customer delivery location (shown as “to” in FIG. 6); and the current status of completion for the cargo transportation operation.)
receiving, at the server, a plurality of additional CTU status notifications from the cargo tracking device, wherein a frequency of receiving the additional CTU status notifications is determined based on a current speed of the CTU (in at least [0043] The alert monitoring engine evaluates the individual tracking device repots based on the programmatic rules and the user data, and determines if the reports fall inside or outside defined operational parameters. Based on this decision, an alert may be generated, and this alert will fall into one of the three alert types (system, medium, or high).  [0047] The idling alert is cleared when the application server receives a message from the device indicating a speed greater than 5 MPH (for example), that the tractor/trailer has moved [0048] An overspeed alert is generated based on the device installed in the tractor/trailer reporting an overspeed event, which is defined as the tractor/trailer traveling above a predefined speed threshold for a predetermined period of time. The overspeed alert is cleared if any of the devices installed in the tractor/trailer send a report indicating that the speed is below the predefined speed threshold, or the alert is automatically cleared if no clearing report is received after 20 minutes. It is noted that the speed threshold and the length of time above the speed threshold for triggering the overspeed alert are user-definable.)

Although implied, Harring does not explicitly teaches the following features which are taught by Yu, 
receiving, …, availability information associated with each of a plurality of drivers (in at least [0011] discloses The delivery system further comprises an operations hub having equipment to communicate with the unmanned vehicle and the customers. In some cases, the local retail facility operates both as a walk-in retail store and a delivery service of retail goods. In some cases, the delivery service is operated out of one or more back rooms/areas of the local retail facility. [0030] discloses In addition to location information, other types of information that may be associated include timing, orientation, tolls/fees, times of availability, etc. This information may be acquired in any suitable manner, such as by additional pre-navigation and mapping of the area in which the vehicle will be operated. [0072] discloses Coordination of the delivery operations may be performed by an operations hub. To perform this, the operations hub may have personnel and equipment to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands, receiving monitoring information from the vehicle, etc.), and/or remotely monitor the vehicle.  [0131] discloses uses a waiting area where the unmanned vehicle can park while it awaits its next delivery request (e.g. in between deliveries) [0181] discloses  The home base facility can be any suitable facility where the vehicles can be maintained, stored, house equipment or personnel involved in the delivery service, and/or house communication equipment for operating the delivery service, etc.  [0187] discloses The delivery service of our invention receives the request and assigns one or more of the unmanned ground vehicles for the transportation job.  [0188] discloses The selected vehicle may be idle or traveling. For example, the selected vehicle may be at the home base facility, parked at a temporary waiting area, or in transit (e.g. returning to home base, going to a temporary waiting area, finishing a delivery job, roaming, etc.) [0193] discloses a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles.)
selecting, … based on the CTU status notification and the availability information, a driver for the CTU from the plurality of drivers; and (in at least [0012] discloses a home base facility that has a fleet of autonomous unmanned ground vehicles. After receiving a request from a sender for delivery of an item from the sender's designated location to a recipient at the recipient's location, an unmanned vehicle is selected for the sender's request. The selected vehicle may or may not be located at the home base facility. The unmanned ground vehicle is driven to the sender's designated location. The sender is notified that the unmanned ground vehicle has arrived or will be arriving. [0072] discloses Coordination of the delivery operations may be performed by an operations hub. To perform this, the operations hub may have personnel and equipment to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands, receiving monitoring information from the vehicle, etc.), and/or remotely monitor the vehicle. [0073] discloses Communications with the customer or recipient (sending and receiving) can be performed by operations hub or by the vehicle itself, and can be made via any suitable medium, such as through wired or wireless communication devices [0074] discloses The operations hub may be a single physical location or multiple physical locations that functionally work together. The operations hub may be physically and/or functionally combined or integrated with any of the facilities described below (e.g. distribution facility, home base facility, local retail facility), or it may be separate functionally and/or physically. [0181] discloses  The home base facility can be any suitable facility where the vehicles can be maintained, stored, house equipment or personnel involved in the delivery service, and/or house communication equipment for operating the delivery service, etc.  [0187] discloses The delivery service of our invention receives the request and assigns one or more of the unmanned ground vehicles for the transportation job.  [0188] discloses The selected vehicle may be idle or traveling. For example, the selected vehicle may be at the home base facility, parked at a temporary waiting area, or in transit (e.g. returning to home base, going to a temporary waiting area, finishing a delivery job, roaming, etc.) [0193] discloses a smaller vehicle can be assigned, and other such accommodations or optimizations for using the fleet of available vehicles.)
sending a delivery request to the selected driver. (in at least [0187] the sender makes a request for transporting one or more items from a location designated by the sender (which may be the sender's own location or another location) to a recipient's location, i.e. delivery destination. The delivery service of our invention receives the request and assigns one or more of the unmanned ground vehicles for the transportation job. The selected vehicle is one that is in relative close proximity to the sender's designated location to provide timely on-demand delivery service. Proximity to the sender's designated location may be determined based on any suitable parameter, such as straight-line distance, travel distance, and/or travel time. Estimates of proximity may vary depending upon various external factors such as road and traffic conditions, time of day, weather conditions, traffic signal patterns, number of turns required, availability of highways or expressways on the way, etc.) 

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Harring by, …An autonomous unmanned road vehicle and how it can be used to make deliveries. The unmanned vehicle is capable of operating autonomously on paved roadways. The vehicle has a control system for autonomous driving and a perception system for detecting objects in its surroundings. The vehicle also has one or more cargo compartments for carrying the delivery items… a method of transporting tangible goods. The method comprises loading multiple packages onto a transport vehicle at a regional distribution facility… The recipients are notified that their packages are ready for delivery….receiving a delivery request notification from a recipient, the package is loaded onto an autonomous unmanned ground vehicle…ground vehicle is driven on a paved roadway to the recipient's delivery destination. The recipient is notified that their package has arrived or will be arriving. The package is then delivered to the recipient's delivery destination…sending an access code to the recipient for accessing the package; accepting the correct access code entered by the recipient; and allowing access to the package…After receiving a request from a sender for delivery of an item from the sender's designated location to a recipient at the recipient's location, an unmanned vehicle is selected for the sender's request. The selected vehicle may or may not be located at the home base facility. The unmanned ground vehicle is driven to the sender's designated location. The sender is notified that the unmanned ground vehicle has arrived or will be arriving… The selected vehicle is one that is in relative close proximity to the sender's designated location…, as taught by Yu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Harring with the motivation of,  …useful in assigning a suitable vehicle for the delivery task…To improve visibility and safety…to provide timely on-demand delivery service…for an improved delivery service…useful for reducing the maintenance cost of the vehicle… useful for nighttime deliveries…be useful for preventing theft or monitoring the security of the contents…. useful in situations where the recipient is not present at the delivery destination when the delivery is ready to be made…particularly useful in making deliveries to residences…, as recited in Yu.



As per Claim 3, Harring teaches: (Previously Presented) The method of claim 1, 
wherein the CTU status notification further indicates a location of the CTU. (in at least [0089] The customer security center allows the customer user to view all active alerts for any of their shipments. Only active alerts for active shipments are displayed on the Web page. FIG. 7 shows one example Web site security center page 700, and includes two functional areas, a map display 702 and an alerts display 704. The alerts display 704 shows all active alerts in the system at the current time, and colors the alert to indicate a high priority alert or a medium priority alert, for example. The map display 702 shows the last reported location of any tractor/trailers that currently have an active alert. The alerts display 704 includes a link to the associated trailer, which allows the user to select the specific alert, and will center and zoom the map onto the last device report associated with that trailer. An alert 706 is shown in the alerts display 704 and may also be shown in the map display 702 to indicate the location where the alert occurred.)


As per Claim 4, Harring teaches: (Original) The method of claim 1, further comprising: 
receiving supplemental information of a load on the CTU, wherein the supplemental information comprises at least one of a type of the load, a value of the load, or a priority of the load, and the driver is selected based at least in part on the supplemental information of the load. (in at least [0090] The individual shipment page shows the details related to a specific shipment, and in one embodiment, may be accessed via the “Show” link from the shipment summary page shown in FIG. 6. FIG. 8A is an example of a screen 800 showing a large customer Web site individual shipment data, and includes three active areas: a map display 802, a shipment information display 804, and a readings display 806.) 


As per Claim 5, Harring teaches: (Previously Presented) The method of claim 1, further comprising: 
receiving a location information associated with the … driver; (in at least [0090] FIG. 8A is an example of a screen 800 showing a large customer Web site individual shipment data, and includes three active areas: a map display 802, a shipment information display 804, and a readings display 806.)
receiving an updated CTU status notification from the cargo tracking device; (in at least [0093] the readings display 806 is shown in FIG. 8D, and allows the user to view a historical log of all of the tracking device reports associated with their cargo shipment.)
determining, based on the location information and the updated CTU status notification, that the CTU is en route; and (in at least [0087] the pickup time when tractor/trailer will arrive at the pickup location (shown as “pickup at” in FIG. 6); delivery time when cargo will arrive at delivery location (shown as “deliver at” in FIG. 6); the time the shipment was entered into the dispatch server (shown as “received at” in FIG. 6); the name assigned to geozone associated with customer pickup location (shown as “from” in FIG. 6); the name assigned to geozone associated with customer delivery location (shown as “to” in FIG. 6) [0093] The information shown for each reading may include, but is not limited to: the address (the reverse geocode of the GPS coordinate) where the reading was taken; the time that the report was generated (in the user's time zone); the status based on the reading, with color coding (for example, green indicates no alert, orange indicates a medium priority alert, and red indicates a high priority alert); the temperature set point (SP) at the time of the report; the discharge air temperature (DA) at the time of the report; and the return air reading (RA) at the time of the report. A display control (the “display” link) will automatically center and zoom the map display 802 to the location associated with the selected reading.)
in response to determining that the CTU is en route, sending a confirmation. (in at least [0087] There are four valid statuses: completed, that the cargo has been delivered to delivery location; active, that the cargo has left the pickup location but not yet arrived at the delivery location; pending, that the tractor/trailer has not yet arrived at the pickup location but the time is within the pickup time window; and not started, that the tractor/trailer has not yet arrived at the pickup location and the time is not within the pickup time window.)

Although implied, Harring does not explicitly teaches the following features which are taught by Yu, 
receiving a location information associated with the selected driver (in at least [0187] the sender makes a request for transporting one or more items from a location designated by the sender (which may be the sender's own location or another location) to a recipient's location, i.e. delivery destination. The delivery service of our invention receives the request and assigns one or more of the unmanned ground vehicles for the transportation job. The selected vehicle is one that is in relative close proximity to the sender's designated location to provide timely on-demand delivery service. Proximity to the sender's designated location may be determined based on any suitable parameter, such as straight-line distance, travel distance, and/or travel time. Estimates of proximity may vary depending upon various external factors such as road and traffic conditions, time of day, weather conditions, traffic signal patterns, number of turns required, availability of highways or expressways on the way, etc.) 

The reason and rationale to combine Harring and Yu is the same as above. 

As per Claim 6, Harring teaches: (Original) The method of claim 1, 
wherein the CTU is at least one of a trailer or a shipping container.  (in at least [0021] the embodiments described herein use a tractor/trailer as the cargo container, the principles may be applied to other cargo containers, for example, shipping containers.)


As per Claim 7, Harring teaches: (Original) The method of claim 1, 
wherein the driver is …. (in at least [0072] Driver data is entered into the dispatch system and includes, but is not limited to: driver identification number, driver name, and employment status.) 

Although implied, Harring does not explicitly teaches the following features which are taught by Yu, 
wherein the driver is an automated driving system. (in at least [0004] discloses autonomous unmanned road vehicles and how they can be used to make deliveries)

The reason and rationale to combine Harring and Yu is the same as above. 

As per Claim 8, 10-14 and Claim 15, 17-20 for an electronic device (see at least Harring [0023]) and a non-transitory computer-readable medium (see at least Harring [0098]), respectively, substantially recite the subject matter of Claim 1, 3-7 and are rejected based on the same reasoning and rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/PO HAN MAX LEE/Examiner, Art Unit 3623         


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623